Murdock, /., dissenting: The business in which this petitioner was engaged required him to accept temporary employment at various places to which he was sent by his local union. It was reasonable, under all of the circumstances of that business, for him to have a family home at Jasper, a relatively central location with respect to the employment which he was obtaining. His temporary absence from that home on short jobs has been recognized for the deduction of travel expense but on the longer job it has been denied. There is no more reason to require the petitioner to move his home to the Rome employment than to the others. That employment was for a relatively short period and might even have ended much sooner than it did. Harry F. Schurer, 3 T. C. 544; E. G. Leach, 12 T. C. 20; James E. Peurifoy, 27 T. C. 149; Alois Joseph Weidekamp, 29 T. C. 16. Oppek, Raum, and Forrester, JJ., agree with this dissent.